Citation Nr: 1621827	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  13-28 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for chronic fatigue syndrome (CFS).

2. Entitlement to service connection for residuals of mononucleosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to March 1975.

These matters come before an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran disagreed with a number of issues, for which service connection was denied in an October 2011 rating decision.  However, in her September 2013 Substantive Appeal, the Veteran limited her appeal to the issues of service connection for residuals of mononucleosis and CFS.

The issue of service connection for residuals of mononucleosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

CFS did not have its onset in service and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for CFS are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated March 2011 to the Veteran, which fully addressed all notice elements.  Specifically, this letter informed the Veteran of what evidence was required to substantiate her claim for service connection, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notices.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  While the Veteran has argued that records from Keesler Air Force Base (AFB) are not of record, see October 2011 Notice of Disagreement, the record reveals otherwise.  Indeed, treatment records from Keesler AFB are associated with the Veteran's service treatment records.  All post-service treatment records and reports identified by the Veteran, including Social Security Administration (SSA) records, related to the claims decided herein have also been obtained.  

The Veteran was afforded a VA examination in September 2011 to determine the nature and etiology of any CFS.  In the September 2011 examination report and an in a March 2013 addendum opinion, the VA examiner explained that it was less likely than not that CFS was related to service, to include the Veteran's in-service diagnosis of mononucleosis.  As the examiner supported his opinion with a thorough rationale, the September 2011 examination and March 2013 addendum opinion are adequate for the purpose of determining service connection.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The presence of a current disability is not in doubt as the Veteran has been diagnosed with CFS.  See September 2011 VA Examination Report.

Regarding an in-service occurrence, it is not disputed that the Veteran was diagnosed with infectious mononucleosis during service.  See March 1975 Report of Medical Examination.

The only remaining element of service connection is whether there is a nexus between the Veteran's diagnosed CFS and service, including the in-service diagnosis of infectious mononucleosis.

The Veteran submitted a statement from Dr. A.K., who stated that it is possible that CFS was caused by the Veteran's bout of mononucleosis in 1973.  Given the use of the term "possible," however, without any rationale, this opinion cannot be the basis for a grant of service connection in this case.  See Hood v. Shinseki, 23 Vet. App. 295, 298-99 (2009) (medical opinion is speculative when it uses equivocal language such as "could" or "might," without any other rationale or supporting data).

The Veteran has submitted several treatise articles detailing the possible association between the Epstein-Barr virus and CFS.  See July 2010 Internet Article from CFIDS Association of America; Ten Discoveries about the Biology of CFS; Internet Article Entitled Potential Causes of CFS.  These treatise entries are general in nature and do not speak to the Veteran's specific case.  See Wallin v. West, 11 Vet. App. 509 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim but, standing alone, must include generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion).  The articles do not address the relationship between mononucleosis and CFS in a manner that reflects such a relationship would be at least as likely as not in the Veteran's case.  Cf. Sacks v. West, 11 Vet. App. 314, 317 (1998) (treatise evidence may suffice to establish nexus in instances where "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Thus, the treatise evidence is of limited probative value.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).  The Board finds that the treatise evidence is probative as to whether it is possible that mononucleosis and CFS are related but, beyond that, the treatise evidence does not speak to probability or the Veteran's specific case.

In September 2011, the Veteran was afforded a VA examination to determine the nature and etiology of her CFS.  The examiner opined that it was less likely than not that CFS was related to service.  As rationale, the examiner discussed medical literature noting a possible link between the Epstein-Barr virus (which is a result of infectious mononucleosis) and CFS.  The examiner explained, however, that later studies indicated that the propose relationship between the Epstein-Barr virus and CFS was not correct.  The examiner cited studies showing a lack of relationship between the Epstein-Barr virus and CFS.  The examiner acknowledged the Veteran's in-service diagnosis of infectious mononucleosis, but explained that the Veteran did not develop CFS until 16 years later in 1990, making it even less likely that the Epstein-Barr virus caused the Veteran's CFS.

In March 2013, the examiner reiterated that it was less likely than not that CFS was related to service.  The examiner responded to Dr. A.K.'s statement that it was possible that CFS was related to in-service infectious mononucleosis.  The examiner explained that it has not been proven that infectious mononucleosis causes CFS.  The examiner again explained that it was not until 15 years following her in-service mononucleosis that the Veteran developed CFS.  The examiner also noted that 90 to 95 percent of the adult U.S. population is seropositive for the Epstein-Barr virus, making past exposure to the Epstein-Barr virus very non-specific.  

The Board finds the examiner's September 2011 opinion and March 2013 addendum highly probative.  The examiner considered that it was possible that CFS and in-service mononucleosis were related.  However, the examiner explained that an overwhelming majority of the U.S. adult population is seropositive for the Epstein-Barr virus, making exposure to such very non-specific.  Further, the examiner noted the long gap in time between mononucleosis and CFS, some 15 years.  Given the examiner's clear opinion that is supported by a cogent and thorough supporting rationale, the Board finds the opinion and addendum highly probative. See Caluza, 7 Vet. App. at 506.

Finally, as to the Veteran's statements that her CFS and in-service mononucleosis are related, these statements relate to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent that the Veteran's statements are competent, the Board finds that the specific, reasoned opinion of the trained health care provider who conducted the September 2011 VA examination and provided the March 2013 addendum are of greater probative weight than the Veteran's more general lay assertions.

In sum, the Board finds the September 2011 VA examiner's opinion and March 2013 addendum the most probative evidence as to the issue of nexus.  The examiner provided a cogent and thorough rationale to support her conclusion that it was less likely than not that CFS was related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  This evidence is more probative than the more general medical treatise evidence.  As discussed above, the treatise evidence generally provides that it is possible that the Epstein-Barr virus can cause CFS. The examiner considered that possibility; however, the examiner considered the length of time between service and the development of CFS as well as the nature of the Epstein-Barr virus to be evidence that it was unlikely that mononucleosis caused CFS in the Veteran's specific instance.  As such, the Board concludes that most probative evidence weighs against a finding that the Veteran's CFS is related to her in-service mononucleosis.

Given the above, the preponderance of the evidence is against the claim for service connection.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for CFS is denied.


REMAND

Regarding the Veteran's claim for service connection for residuals of infectious mononucleosis, a VA examination is necessary.  As noted above, the Veteran was diagnosed as having infectious mononucleosis in service.  However, it is not evident what, if any, residuals of mononucleosis the Veteran experiences.  A VA examination is necessary to determine the medical question of what residuals of mononucleosis the Veteran experiences, if any.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the claim for entitlement to service connection for residuals of mononucleosis is REMANDED for the following action:

1. Schedule the Veteran for a VA examination as to the etiology of any residuals of mononucleosis.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should respond to the following:

Does the Veteran experience any residuals from her in-service infectious mononucleosis?

A complete rationale should accompany any opinion provided.

2. If any benefit sought on appeal remains denied, furnish the Veteran and her representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


